Citation Nr: 1823489	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for anxiety disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially filed separate claims for anxiety disorder and PTSD and they were denied in separate, final rating decisions as discussed below.  In January 2012, the Veteran filed to reopen his claims as service connection for a mental health condition.  As both claims are being reopened, the issue has been recharacterized as entitlement to service connection for an acquired psychological disorder, to include anxiety disorder and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).


FINDING OF FACT

Evidence associated with the claims file since the March 2005 denial of service connection for an anxiety disorder and the February 2008 denial of service connection for PTSD is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. Evidence received since the March 2005 rating decision that denied service connection for an anxiety disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the February 2008 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2005, the RO denied the Veteran's claim for service connection for anxiety disorder on the basis that there was no nexus to service.  He did not submit a notice of disagreement (NOD) or new and material evidence within one year of either denial.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2005 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 , 3.160(d), 20.200, 20.302, 20.1103. 

In February 2008, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no verifiable stressor or diagnosis.  He did not submit an NOD or new and material evidence within one year of either denial.  See Buie, 24 Vet. App. 242; see also Bond, 659 F.3d 1362.  Accordingly, the February 2008 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 , 3.160(d), 20.200, 20.302, 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104 (b); King v. Shinseki, 23 Vet. App. 464  (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

After the February 2008 denial, 38 C.F.R. § 3.304(f)(3) was amended.  Under the amendment, the Veteran's DD-214 verified his service in a location that would involve "hostile military or terrorist activity."  In addition, the Veteran received a PTSD diagnosis in November 2011.  As this information pertains to stressors, reopening of the Veteran's claim for service connection for a PTSD based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The confirmation of a stressor could satisfy the in-service incident requirement of a service connection claim for an anxiety disorder.  Combining the Veteran's psychiatric disorders into one claim for efficiency is non prejudicial.  The anxiety disorder claim is reopened as well.  


ORDER

New and material evidence having been received, the claim for service connection for anxiety disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board requires a new medical opinion because the existing opinions are inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Veteran was provided an examination for PTSD in February 2012.  The examiner indicated that the Veteran's stressor both met and did not meet Criterion A.  The examiner also indicated that the Veteran's stressor was not related to the Veteran's fear of hostile military or terrorist activity; however, the examiner did not provide an explanation or rationale.  The examiner concludes that the Veteran does not have a diagnosis of PTSD "since there is no record nor report of any combat, or any other, trauma that meets the DSM IV diagnostic criteria...."  An examination with a complete rationale is needed for the Board to move forward with a decision.

The Veteran underwent a VA examination for his anxiety disorder in January 2005 and no etiology opinion was provided, rendering the record insufficient for the Board to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to identify and diagnose all psychiatric disorders, to include PTSD.  Because the Veteran's claim was not certified to the Board until after August 4, 2014, the Veteran should be examined and evaluated under the criteria set forth in the DSM-5.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

For each psychiatric disorder diagnosed, render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder is due to or the result of his military service.

Although an independent review of the claims file is required, the examiner's attention is drawn to the following: 

a.  The report of the January 2005 VA examination.  The anxiety disorder was diagnosed shortly after the Veteran left active duty service.  

b.  The examiner is advised that VA has conceded that an in-service stressor has occurred due to the Veteran's receipt of imminent danger pay.

c. The report of the Veteran's VA examination for PTSD. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


